DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 7-15, and 18 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 12/23/2020 are acknowledged.  Claims under consideration in the instant office action are claims 1, 7-15, and 18.
Applicant’s arguments, filed 12/23/2020, with respect to claims 1, 7-13, and 18 have been fully considered and are persuasive.  The rejection of claims 1, 7-13, and 18 has been withdrawn.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Election/Restrictions
Claims 1, 7-13, and 18 are directed to an allowable method. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14 and 15, directed to the product used, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/14/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kong (US 2014/0220122, as disclosed in IDS)
Kong teaches methods for inhibiting, reducing, delaying, and/or preventing the progression of mild cognitive impairment (“MCI”) to Alzheimer’s disease (“AD”) by administering preferred compounds including amino acid prodrugs of 3-amino-1-propanesulfonic acid (“3APS”) (see abstract).  Kong teaches a compound of formula I: B-L-A, wherein A is 3APS, L is a cleavable linkage, and B is an amino acid (paragraphs 0020-0023).  Kong teaches such amino acids to include valine, thus resulting in the compound valyl-3-amino-1-propanesulfonic acid (paragraph 0065).  Kong teaches dosages of 100 and/or 150 mg twice per day of valyl-3-amino-1-propanesulfonic acid (paragraph 0002) or dosages of 200-800 
Therefore, the reference is deemed to anticipate the instant claim above.

Allowable Subject Matter
Claims 1, 7-14, and 18 appear free of the prior art.
The following is a statement of reasons for the indication of allowable subject matter: claim 1 recites a method of treating Alzheimer’s Disease by administering valyl-3-amino-1-propanesulfonic acid wherein subjects are APOE4/4 homozygous and have a baseline MMSE score of ≥22, which are not obvious or anticipatory over the prior art.

Conclusion
Claim 15 is rejected.
Claims 1, 7-14, and 18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                         
/SAVITHA M RAO/Primary Examiner, Art Unit 1629